Citation Nr: 1447386	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in March 2013, that vacated an April 2011 Board decision and remanded the issues on appeal for additional development.  The issue initially arose from a January 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in November 2013.

In correspondence to the RO dated in July 2014 the Veteran's attorney requested an additional hearing be scheduled, but no reason for the request was provided.  As the Veteran has provided testimony on these issues before the Board in a June 2007 hearing and in the absence of a motion properly filed with adequate rationale for the request, no further action as to this matter is warranted.  38 C.F.R. § 20.700(a) (2014).


REMAND

The Board finds additional action is required prior to appellate review.  The November 2013 remand instructions included a request that the Veteran be scheduled for an examination with an ear, nose, and throat medical doctor and provided specific questions to be addressed by that examiner.  The subsequent record shows the Veteran was provided an ear conditions examination by a medical doctor, but that the examiner did not address the specific questions requested in the November 2013 remand.  The Veteran also underwent an examination with a VA audiologist in May 2013 and the requested opinions, to some extent, were addressed.  However, no explanation was provided as to why these opinions were not addressed by an ear, nose, and throat medical doctor.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The psychiatric disability claim is inextricably intertwined with the hearing loss claims.  Therefore, the issues on appeal must be remanded.

In the March 2013 decision, the Court found, in essence, that service treatment records indicated a hearing loss disability for VA compensation purposes in the left ear but not in the right ear.  It was further noted that the April 2010 VA examination report, on which the Board had principally relied in an April 2011 decision, was inadequate to support the finding that clear and unmistakable evidence demonstrated that bilateral hearing loss pre-existed and was not permanently worsened, or aggravated, during service.  The examiner's statement that "[t]here was not a clinically significant difference between the thresholds obtained for hearing examination in 1970 (induction) than those obtained in 1971 (separation)" was found not to have been supported by adequate rationale or explanation.  The Court found "[i]n view of the fact that the right-ear audiometer readings increased as compared to the readings upon entry, that it is unclear whether these increases constituted a worsening, and that the examiner did not discuss whether there was clear and unmistakable evidence that any worsening was due to the natural progress of the disease, the failure of the Board to require an explanation for this bare conclusion is error."  Whether the Veteran's service, including any subsequently manifest service-related medical disorder, was a causal factor in his presently diagnosed depression was also identified for full consideration.

It is significant to note that the May 2014 VA audiologist's opinions addressed the in-service right and left ear threshold findings and found that the Veteran had a right ear hearing loss at the time he entered service and that there were no significant shifts in the left ear during service.  However, the examiner provided no indication as to what evidence was considered to have demonstrated a pre-existing right ear hearing loss nor whether that evidence was noted upon enlistment examination or was shown by other clear and unmistakable evidence.  It was further noted, in essence, that a change in the right ear thresholds at 500 Hertz was not indicative of a noise-induced hearing injury because that was not a frequency susceptible to noise injury and that there was no clinically significant difference in the right ear findings at this level as compared to the 1970 audiogram.  In light of the Court's prior finding that a similar statement addressing the absence of clinically significant threshold changes did not support the conclusion provided, the Board finds that additional rationale is required for the provided opinions as to the right and left ear hearing loss issues.

The Board notes that the matters at issue are complex and involve determinations concerning whether specific audiogram findings indicate hearing loss disorders or disabilities that were noted upon enlistment examination and whether audiogram findings upon separation examination indicate changes sufficiently significant to demonstrate the onset of a right ear hearing loss disability or the aggravation of a left ear hearing loss disability during service.  It is unclear in this case whether the enlistment examination findings "note" a right ear hearing acuity that is less than normal but not disabling for VA compensation purposes and whether shifts in hearing acuity upon separation examination demonstrate the normal progression of abnormal right ear hearing acuity, the onset of a right ear hearing loss disability, or an unreliable 500 Hertz threshold finding.  As to the left ear hearing loss claim, the basis for a conclusion that there were no significant threshold shifts is unclear.  An adequate medical opinion should, therefore, identify not only the specific items of evidence found to support the examiner's rationale but also the medical or scientific basis for determinations as to clinical significance.  

The Court has held that the threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, a hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Noted means only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b).  Clear and unmistakable evidence is an onerous evidentiary standard requiring that the conclusion be undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003); Laposky v. Brown, 4 Vet. App. 331 (1993).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of that examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. § 1153 (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Request that the physician who performed the ear conditions examination in May 2014, or another appropriate medical doctor specialist if that examiner is unavailable, review the Veteran's record, including consideration of the Veteran's statements regarding symptoms in service and since service.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical or scientific literature or note why that is not possible.  The examiner should attempt to reconcile the current opinion with the other opinions of record, including the January 2006 VA audiology addendum opinion and the April 2010 audiology opinion.  The examiner should address the following questions: 

(a) With regard to right ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the right ear hearing loss noted at the time of the Veteran's entrance examination increased in severity during active service.  The examiner should note that the Veteran's hearing thresholds increased at 500 and 1000 Hertz when comparing the entrance and separation examinations and discuss the significance of that finding.

(b) If it is determined that the right ear audiometric thresholds noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease?  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.

(c) With regard to the left ear hearing loss, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left ear hearing loss at his entrance to service?  If so, is at least as likely as not (50 percent probability or greater) that the left ear hearing loss noted at the time of the Veteran's entrance examination increased in severity during active service?  The examiner should note that the Veteran's hearing thresholds increased at 500 and 4000 Hertz when comparing the entrance and separation examinations and discuss the significance of that finding.

(d) If it is determined that the left ear audiometric thresholds noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease?  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.

(e) If the examiner determines that there is not clear and unmistakable evidence that the Veteran had left ear hearing loss at entrance to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss is related to active service.  If the Veteran's current left ear hearing loss is more likely attributable to factors unrelated to service, the examiner should specifically so state.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

